Citation Nr: 0102331	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney-at-
law


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions which, in pertinent part, denied an increase in 
a 30 percent rating for service-connected PTSD and denied a 
TDIU rating.  In a December 1997 decision, the Board 
increased the PTSD rating to 50 percent and denied a TDIU 
rating.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2000 
memorandum decision, the Court vacated the Board decision as 
to these issues and remanded the case for further action.

[The December 1997 Board decision granted claims for 
temporary total hospitalization ratings (38 C.F.R. § 4.29) 
for two admissions, and the related claims are no longer on 
appeal.  The December 1997 Board decision also held that the 
RO properly denied an extension of time for filing evidence 
to reopen a claim for service connection for PTSD; the August 
2000 Court decision affirmed the Board's decision on this 
issue, and it is no longer on appeal.]


REMAND

As noted, the remaining issues on appeal are entitlement to 
an increase in a 50 percent rating for PTSD and entitlement 
to a TDIU rating.  The August 2000 Court decision indicates 
that a new VA psychiatric examination should be provided to 
evaluate the impairment from the veteran's service-connected 
PTSD.  The Board notes that ongoing treatment records should 
be obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
The RO should also consider additional medical records which 
the veteran's attorney submitted directly to the Board in 
November 2000.  38 C.F.R. § 20.1304.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for psychiatric and substance 
abuse problems since 1997.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that such has been 
accomplished.  All psychiatric signs and 
symptoms should be reported in detail, 
and the doctor should specifically 
indicate whether or not the signs and 
symptoms listed in the "General Rating 
Formula for Mental Disorders" of 
38 C.F.R. § 4.130, for the different 
percentage ratings, are present.  The 
doctor should also note evidence of 
substance abuse.  Following examination 
and review of the historical records, the 
doctor should provide an assessment, with 
adequate rationale, of the degree of 
occupational and social impairment due to 
service-connected PTSD, to the exclusion 
of non-service-connected substance abuse.

3.  After assuring compliance with the 
above development, the RO should review 
the claims for an increased rating for 
PTSD and for a TDIU rating.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the issues the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



